Citation Nr: 1045514	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-19 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 until July 1974.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2010, after this appeal was perfected and the case was 
certified to the Board, the Veteran submitted a statement 
indicating that he wanted an informal hearing at his local RO as 
well as an in-person hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an 
informal hearing before a Decision Review 
Officer.  A copy of the hearing notice letter 
should be included in the claims file.  If 
the Veteran fails to report for this hearing, 
this fact should be documented in the claims 
file as well.

2.  Thereafter, the RO should schedule the 
Veteran for a Travel Board hearing before a 
Veterans Law Judge.  A copy of the hearing 
notice letter should be included in the 
claims file.  If the Veteran fails to report 
for this hearing, this fact should be 
documented in the claims file as well.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

